                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORI LYNNE ROMIG,
                                              No. 3:18-CV-1819
                    Plaintiff.
                                              (Judge Brann)
      v.

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

                    Defendant.

                                    ORDER

     AND NOW, this 16th day of May 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s appeal from the Final Decision of the Social Security

           Administration dated July 19, 2018 is DENIED;

     2.    Judgment is entered in the favor of the Commissioner of the Social

           Security Administration; and

     3.    The Clerk of Court is directed to close this case.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
